Title: To James Madison from John Barnes, 18 May 1799
From: Barnes, John
To: Madison, James


Sir
Philadelphia 18 May 1799
The good Genl. Moylan on presenting your Order—paid me Instantly—$113.33 as heretofore for One Yrs. rent. Mr Lewis I presume—gives himself no thought about your demand—unless I should call—to remind him—of his Neglect, or to form some Oth⟨er⟩ triffling excuse to protract the pay⟨m⟩t. of it. ⟨i wou⟩ld wait on him again with pleasure—If I fo⟨res⟩aw a probability of his not making—his Unnecessa⟨ry e⟩xcuses which if repeated a 3d time—I might in return—for his politeness—or rather the want of it—get warm—and retort. For these reasons I wish to be excused. Unless—you are pleased—to draw on him for a Specified sum—in my favr. a[t] 10–15 or 20 days to give him time to refresh his Memory—will leave him without excuse and I will be sure sir, to do the Needfull. I am most Respectfully—your Obedt. H servt.
John Barnes


a/c




order ⟨on⟩ S Moylan

113.33


forme⟨rly due?⟩
44.10



postag[e]
  22
 44.32


subject ⟨to yo⟩ur Order

$69.01.



PS. Can you inform me—who—are the late Genl. Weedons Executrs. & w[h]ere they live? I want much to write—to One of them.
